Citation Nr: 1127953	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative changes.  

2. Entitlement service connection for a cervical spine disability.

3. Entitlement to service connection for a left arm/shoulder disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to June 1985 and from April 2003 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues of entitlement to service connection for a cervical spine disability and for left arm/shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The service-connected lumbar spine disability has been manifested by complaints of pain, but the Veteran has consistently demonstrated more than 30 degrees of flexion throughout the period on appeal; moreover, incapacitating episodes caused by intervertebral disc syndrome have not been shown.  

2. The service-connected lumbar spine disability has been manifested by mild neurological findings of right lower extremity radiculopathy.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for lumbar spine strain with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2010).

2. The criteria for a separate 10 percent evaluation for right lower extremity neurologic manifestations of the service-connected low back disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8520, 8521, 8524, 8525 or 8526 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 2004 and September 2005, prior to the decision rating on appeal.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in May 2008.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records (from both periods of active service) and VA and private outpatient treatment records.  Next, specific VA medical examinations pertinent to the issue on appeal were obtained.  The Board finds that these examinations were adequate for evaluation purposes.

Moreover, there is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims and that the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Applicable Law and Regulations 

The Veteran contends that his low back disability is worse than evaluated during the course of this appeal.  In particular, he endorses near-constant low back, to include radiating, burning pain and numbness down both lower extremities.  He contends that he is no longer able to do household chores or engage in sports/recreational activities.  He reported that he was recently downgraded to a lower position in his civilian job because he was no longer able to do the work required as a result of his back problems.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for lumbosacral strain by a March 1991 rating decision.  A 10 percent disability rating was assigned, effective October 1987.  In August 2004 the Veteran submitted a claim for an increased rating.  In an April 2005 rating decision, the RO increased the evaluation from 10 percent to 20 percent disabling, effective July 2004.  In July 2005, the Veteran again submitted a claim for an increased rating for his low back disability.  His request was denied in a July 2006 rating decision, which continued the 20 percent evaluation.  It is from this determination that the Veteran appeals.  

The Veteran's lumbar spine disability can be evaluated in different ways.  First, separate ratings can be assigned for the neurological and orthopedic manifestations of the disability (using the General Rating Formula for Diseases and Injuries of the Spine and any applicable diagnostic codes for neurological manifestation).  Here, the Veteran is in receipt of a separate service-connected rating for radiculopathy of the lower left extremity associated with lumbar spine strain and degenerative changes and this will be addressed accordingly.

Second, an evaluation can be assigned based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, if a rating is assigned based on incapacitating episodes, the Veteran cannot also receive a rating under the General Formula or for separate neurological manifestations, as such symptomatology would be included in the rating for incapacitating episodes. See 38 C.F.R. § 4.14 (2010) (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.71a.

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for ratings ranging from 10 percent to 60 percent based on the total duration of incapacitating episodes during a 12 month period.  A 10 percent rating is assigned for at least one week but less than 2 weeks; a 20 percent rating is assigned for at least 2 weeks but less than 4 weeks; a 40 percent rating is assigned with at least 4 weeks but less than 6 weeks; and a 60 percent rating is assigned with at least 6 weeks.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Facts 

A private November 2004 EMG report shows that the Veteran complained of back pain radiating to the bilateral lower extremities (worse on left).  Physical examination revealed intact and symmetrical skin sensation, muscle power, hypoactive deep tendon reflexes at the bilateral knee and left ankle, and a negative straight leg raising test.  The pertinent diagnosis was moderate, chronic L4/5 radiculopathy on the right and severe, chronic L4/5 and S1 radiculopathy on the left.  No range of motion tests results were reported. 

An April 2005 VA physical therapy note shows that the Veteran complained of low back pain (7/10 on the pain scale).  The pain was reported as near-constant.  He endorsed tingling sensations in the left foot and in both knees.  Examination of the back revealed mild rigidity of the lumbar muscles.  Flexion was "possible" to 40 or 50 degrees, while extension was possible to 20 to 30 degrees.  The examiner did not note any tenderness or deformity.  Upper extremity examination revealed no motor or sensory deficits.  However, it was noted that previous neurological workup in November 2004 revealed moderate chronic L/4-5 radiculopathy on the right side and severe chronic L4/5 radiculopathy on the left side.   

An August 2005 private treatment record from the Pain Institute of Georgia, L.L.C., shows that the Veteran complained of pain in the lumbar region of the spine.  Aggravating factors included bending, lifting, walking, and standing.  He denied persistent numbness but endorsed intermittent, tingling sensations.  Pain was elicited on forward flexion at about 35 degrees, and at 15 degrees on flexion to the right and left, with pain noted on extension.  The pertinent diagnoses were: history of low back pain, lumbar radiculopathy, intervertebral disc disorder without myelopathy, facet osteoarthropathy, and facet syndrome.  An October 2005 private treatment note shows a diagnosis of lumbar spondylosis and lumbar facet injections for pain management.  Private treatment notes from November and December 2005 show lumbar radiculopathy diagnoses.  No range of motions studies were preformed.

In March 2006 the Veteran underwent a VA spine examination.  He stated that bending, lifting, or walking for more than one mile increased his back pain.  He reported that he used heat, ice, and a TENS unit with positive results.  He reported no incapacitating episodes within the last 12 months and no lost time from work due to his back disability.  He did not use the assistance of any type of mechanical aid.  He endorsed flare-ups up to three times per week (6/10 on the pain scale).  He did report radiating pain down both legs and tingling in both feet.  

Objectively, the Veteran was ambulatory and his gait was smooth and steady.  His posture was good.  Examination of the lumbar spine revealed normal curvature.  There was no pain to percussion.  Forward flexion was from 0 to 90 degrees; extension was from 0 to 30 degrees; left lateral flexion and right lateral flexion were both from 0 to 30 degrees; and left lateral rotation and right lateral rotation were both from 0 to 30 degrees.  The examiner noted that there was no evidence of weakness, lack of endurance, fatigue, or incoordination with repetition.  

VA treatment records dated from April 2005 to April 2006 show continued complaints of low back pain.  The records also indicate that the Veteran was regularly attending physical therapy sessions to increase back strength and to relieve back pain.  

Private treatment records from Dr. C.V., at the Nexus Pain Center, dated from 2007 to 2008, show treatment for chronic low back pain due to "lumbar facet arthropathy, bulging discs, as well as degenerative disk disease."  These records also show complaints of radiating knee/leg pain and diagnoses of lumbago-sciatica and lumbosacral neuritis.   

A May 2007 private treatment report from Dr. C.V. revealed that there was lumbar paraspinal tenderness and pain to palpation; however, straight leg raising was full.  Moreover, range of motion of the lumbar spine was normal/full.  Neurological examination also showed 5/5 motor strength, DTRs 2+, sensation intact to light touch and pressure, and a normal gait.  

A May 2007 narrative summary from the HQ 78th Medical Operations Squadron indicates that the Veteran complained of back pain, but musculoskeletal examination was normal; there were no gross sensory abnormalities noted; no gross motor or sensory deficiencies noted in the lower extremities; and gait was normal.  He had a negative sitting straight leg raising test, and a positive test lying down.  His DTRs were 2+/4 bilateral patella and Achilles.  There was no motor dysfunction noted and the Veteran was able to walk without any difficulty.  Lumbar radiculopathy based upon the 2004 private EMG report was diagnosed.  

A July 2007 private treatment report from Dr. C.V. indicates that the Veteran reported that his low back was "significantly better."  

A July 2008 VA treatment note shows that the Veteran complained of back and leg pain (8/10 on the pain scale).  Contemporaneous VA treatment records dated in 2008 indicate that the Veteran continued with his physical therapy and that he complained of radiating back/leg pain.  

A September 2008 statement from the Veteran's wife indicates that the Veteran is in constant pain; that he is unable to do routine projects around the house; that he is unable to engage in sports; that the back pain has caused him to be downgraded to a lower position at work; and that the medications prescribed for pain make him drowsy and sleepy.   

A March 2009 VA treatment report shows that the Veteran complained of back pain (8/10 on the pain scale) and that he was nearly unable to walk three weeks prior.  The diagnostic impression was chronic low back pain with no good evidence of L-spine radiculopathy.  

A June 2009 VA treatment note shows flexion of the back to 120 degrees with mild palpable tenderness in the lumbar spine region; also noted was neuor-hypersensitivity on the lateral and medial left thigh, +4/5 gross motor of the lower left extremity, and negative straight leg raise, bilaterally.  The assessment was lumbar radiculopathy with nerve compression.  

A July 2009 VA treatment note shows complaints of back pain with radiation.  No other neurological deficits were noted.  Physical examination revealed normal strength throughout the lower extremities; sensation was normal; DTRs were normal and symmetrical; coordination was deferred secondary to pain.  Musculoskeletal examination revealed no tenderness to palpation of the lumbar spine; straight leg raise was negative, bilaterally; and active lumbar spine range of motion was full.  The pertinent diagnoses were chronic low back pain, secondary to lumbar spondylosis and reported lumbar radiculopathy, herniated disk, and nerve compression.  

An August 2010 VA treatment report shows that the Veteran was being followed-up for back pain and leg dysesthesias.  

A September 2010 VA treatment note shows that the Veteran reported ongoing back pain of 7/10 (pre-treatment) and 6/10 (post-treatment) on the pain scale.  Range of motion of the trunk was grossly within full limits.  

An October 2010 VA treatment note shows a diagnosis of back pain and leg dysesthesias.  Range of motion of the truck was grossly within full limits.  Strength of the lower extremities was 4/5 bilaterally.  The Veteran reported no significant change in status with ongoing moderate pain in the low back.  

A November 2010 VA treatment record reflects that the Veteran presented for a lumbar facet block, medication adjustment, and physical therapy.  He noted that the Vicodin prescribed helped but that it made him sleepy.  Physical examination revealed normal/unassisted gait, without antalgia.  The impression was mild disc bulges at L3/4 and L4/5 and lumbar facet syndrome.  

The Veteran underwent a VA examination in January 2011.  The Veteran reported that he had recently been issued a lumbar corset and that he had been in physical therapy for the last year.  He endorsed chronic lumbar pain with radiation to the right mid-thigh and left toe with flare-ups of a 5/10 on the pain scale (going up to 8/10 once per week).  Aggravating factors included laying down, bending, stooping, walking, and lifting.  Relieving factors included TENs unit, facet injections, and various pain medications.  He reported that he lost approximately 30 days of work in the last year but that he does computer work and light lifting and is in no danger of losing his job.  The Veteran is not able to do yard work as a result of his back disability and has increased difficulty with any home maintenance.  

Upon examination, the Veteran endorsed stiffness, fatigue, spasms, weakness, decreased motion, and numbness.  He further reported frequency of urination and constipation.  It was noted that the Veteran was able to walk unaided; he did not require an assistive device.  He was not unsteady.  

Physical examination did not reveal any noted abnormalities of the thoracolumbar spine.  There was tenderness to palpation in the low lumbar area however.  Forward flexion was from 0 to 90 degrees, with pain commencing at 45 to 90 degrees; extension was from 0 to 30 degrees, with pain commencing at 30 degrees; left and right lateral flexion was from 0 to 30 degrees, with pain commencing at 30 degrees; and left and right lateral rotation was form 0 to 30 degrees.  There was increasing pain with repetitions, however, there was no change in his range of motion.  The examiner noted that pain was "the only noted Deluca criteria" present.  It was noted that the Veteran walked to the examination room without a significant limp and with no assistive device.   

Neurological examination showed reflexes were 1-2+ and symmetrical.  Vibratory sensation was intact in both the upper and lower extremities.  Monofilament testing was decreased in the left lower extremity.  Straight leg raises were positive at 45 degrees bilaterally.  

Analysis 

As an initial matter, the Board notes that the Veteran has denied periods of incapacitation and such are not shown by the medical evidence of record.  See e.g., March 2006 VA Examination.  This is also supported by the medical evidence which does not show that bed rest was proscribed by any of the treating physicians.  Thus, rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate in this case.

Again, the Veteran's low back disability has been evaluated as 20 percent disabling throughout the period on appeal.  In order for the Veteran to achieve a higher rating, the record must establish that the low back disability results in either forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine (40 percent rating); or unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating).  

In this case, the Veteran's back disability does not meet the criteria for a higher evaluation.  

In all measurements outlined above, the range of motion of the Veteran's thoracolumbar spine has always exceeded 30 degrees, even when limited by pain (as noted in August 2005).  Moreover, there have been no showings of either favorable or unfavorable ankylosis of the thoracolumbar spine.  Indeed, an April 2005 VA physical therapy note revealed forward flexion was possible to 40 or 50 degrees; the March 2006 VA examination revealed forward flexion to 90 degrees; a July 2009 VA treatment note showed full range of motion of the lumbar spine; and, finally, the January 2011 VA examination indicated flexion to 90 degrees.  In addition to the many VA examination reports and physical therapy notes detailed immediately above, there are numerous, other VA treatment notes dated throughout 2009 and 2010 which also show full, active range of motion of the lumbar spine.  Moreover, inspection of the position of the head, curvatures of the spine, and symmetry in appearance, have all been shown to be consistently normal upon private and VA examination.  And notably, the Veteran does not use an assistive device, such as a cane, to walk; he has not been found to have an unsteady or antalgic gait; and he is able to ambulate unaided.  For all of these reasons, a higher rating under the General Formula is not warranted here.  

Nonetheless, it is clear from the record that the Veteran has limited motion and painful motion. See, e.g., January 2011 VA Examination Report.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for limitation of motion of the thoracolumbar spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, while the January 2011 VA examination report demonstrated that there was pain associated with motion, there was no fatigue, weakness, lack of endurance, or incoordination.  Moreover, the pain did not prevent the Veteran from attaining at least 30 degrees of forward flexion.  In fact, the January 2011 VA examiner expressly noted that despite the commencement of pain at 45 degrees of flexion, there was no change in his range of motion and that pain was "the only noted Deluca criteria" present.  The March 2006 VA examiner likewise noted that there was no evidence of weakness, lack of endurance, fatigue, or incoordination with repetition of forward flexion.  

While the Veteran clearly believes that he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the objective medical evidence clearly indicates that it does not.  The Veteran's principal complaint is pain.  His wife has also attested to the back pain and complications associated therewith.  The Veteran and his wife are both competent and credible to report on pain and other observable symptoms.  Pain is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

In summation of the Board's findings, the evidence throughout the entire period on appeal does not reflect such functional impairment due to the Veteran's lumbar spine disability as would approximate the criteria for a 40 percent or higher rating.  The Board accepts the Veteran's competent description of his symptoms.  However, even considering that evidence, the overall disability picture does not more nearly approximate the criteria for a 40 percent rating than it does for the current 20 percent rating.  In addition, there have been no incapacitating episodes of intervertebral disc syndrome.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and the evidence clearly indicates that it does not.  Thus, to the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7. 

Neurological Manifestations 

The Board will now determine an appropriate rating for the Veteran's neurologic manifestations of his service-connected low back disability.

At the outset, it is noted that the RO granted a separate 10 percent rating under DC 8521 for left lower extremity radiculopathy associated with the lumbar disability (effective April 10, 2009) by a January 2011 rating decision.  The Veteran has not disagreed with the effective date or rating assigned and that issue is not currently before the Board.  

With respect to the current appeal, however, the Board finds that the evidence shows mild neurologic impairment of the right lower extremity and, thus, a separate rating of 10 percent is warranted here.  

Indeed, the evidence outlined above shows near-continuous complaints of back pain radiating to the right lower extremity throughout the entire period on appeal.  These neurological complaints were objectively confirmed by a November 2004 EMG report which showed hypoactive deep tendon reflexes at the knee and a diagnosis of moderate, chronic L4/5 radiculopathy on the right.  Subsequent VA examinations and treatment reports also confirmed diagnoses of lumbar radiculopathy which affected both lower extremities (although predominately worse, both subjectively and objectively, on the left side).  

For the foregoing reasons, then, neurologic manifestations of the Veteran's low back disability affecting the lower right extremity are established and are found to be mild in degree.  As the medical evidence does not specifically state which nerves of the lower right extremity are affected by the Veteran's low back disability, the Board will simply apply the Diagnostic Code affording the highest possible rating evaluation for "mild" neurological symptoms.  In this manner, the Board satisfies its obligation to resolve all reasonable doubt in favor of the Veteran. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 10 percent rating for mild disability is afforded under Diagnostic Codes 8520, 8521, 8524, 8525, and 8526.  All remaining potentially relevant Code sections provide only noncompensable evaluations.  Thus, the Veteran is entitled to no more than a separate 10 percent evaluation under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations affecting the right lower extremity. 

The Board acknowledges that the Veteran's lower right extremity radiculopathy was described as "moderate" in the November 2004 examination report.  Notably, the rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6.  In this case, the Board has evaluated all of the evidence and finds that a rating in excess of 10 percent for the right lower extremity neurologic impairment is not warranted here.  

Indeed, private examination in August 2005 showed that the Veteran's muscle strength was 5/5 on the right and that there was adequate dorsiflexion of the right lower extremity.  Likewise, an April 2005 VA treatment report indicated that there were no motor or sensory deficits; deep tendon reflexes in the in both knees and ankles were +1 (only somewhat diminished); and straight leg raising was possible up to 50 to 60 degrees.  A June 2008 VA treatment record showed symmetrical strength, reflexes, and sensation throughout.  An April 2009 VA treatment note showed negative straight leg raise and good strength and movement in the lower extremity.  A June 2009 VA physical therapy report showed negative straight leg testing; in addition, there was no evidence of atrophy and propioception was noted as "normal."  And finally, VA examination in January 2011 revealed neurological reflexes of 1-2+ and intact vibratory sensation, bilaterally.  

Based on the above, the Board notes that findings indicative of more than mild incomplete paralysis were not recorded.  On most examinations, straight leg raising was negative.  Although the straight leg test was positive upon VA examination in January 2011, that report also showed that sensation was intact; reflexes were only somewhat diminished (at 1-2+); and there was no evidence of decreased monofilament testing in the right lower extremity.  There has also been no evidence of foot dropping or dangling and no evidence of impairment of active movement of muscles below the knee.  

In light of these findings, the Board concludes that the Veteran is entitled to a separate 10 percent rating, but no higher, for right lower extremity radiculopathy which has been associated with his service-connected lumbar disability.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain with degenerative changes is denied. 

A separate 10 percent evaluation for right lower extremity radiculopathy, associated with the service-connected lumbar disability, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, with regard to the issue of service connection for a cervical spine disability and a left arm/shoulder disability, appellate review of the Veteran's claim at this time would be premature.  Although the Board sincerely regrets the additional delay, a remand in this matter is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran seeks entitlement to service connection for a cervical spine disability and for a left arm/shoulder disability.  He also asserts, in part, that these disabilities pre-existed his second period of active service, from April 2003 to July 2004, and that they were aggravated therein.  

Service treatment records from the Veteran's first period of active duty service (from April 1978 to June 1985) show that he was treated for "neck trauma" due to a sports injury in September 1981.  The diagnosis was soft tissue injury.  Upon separation examination in 1985, there were no complaints, treatment, or diagnoses noted relating to the neck/cervical spine and/or the left arm or shoulder.  

Following service, a June 1988 x-ray report of the cervical spine shows small bilateral cervical ribs, but otherwise normal findings.  A contemporaneous x-ray of the left shoulder shows findings that are "suggestive of a previous AC joint injury."  An accompanying VA treatment report also shows complaints of neck and left shoulder pain.  It was noted that the Veteran had a history of being in motor vehicle accidents.  

Treatment records from Robins USAF Hospital (dated from March 1989 to August 1999) show that the Veteran was seen with chronic neck complaints following a motor vehicle accident in 1992.  Related records show complaints of radiating arm pain, from the left side of the neck and down into the left scapula/arm region.  A 1997 treatment report shows a diagnosis of chronic left shoulder pain.  

Treatment records from Dr. Buchammer, dated from March 1999 to August 1999, show findings of cervical radiculopathy since being involved in a motor vehicle accident in 1992.  These symptoms were noted as being further aggravated in a work-related incident in May 1999.  The assessment was chronic neck and left shoulder pain (with no neurological deficit).  A March 1999 private treatment record shows a history of left shoulder and neck pain; it also shows a history of an MVA in 1992 and a work-related accident involving a drum in 1999.  The assessment was cervical spine radiculopathy, and cervical spine degenerative joint disease.  A June 1999 treatment note shows that the Veteran's cervical spine MRI revealed bulging at the C4-5 intervertebral disc.  

Likewise, an August 1999 private treatment from Dr. Buchammer shows a diagnosis of cervical radiculopathy which began in April 1999 when the Veteran was moving a large drum (to a forklift) at work.  An August 1999 insurance claims report, completed and signed by the Veteran, shows that he was at work in 1997 when he injured his neck/shoulder.  He reported that the pain worsened in March 1999.  

A February 2002 Annual Medical Certificate report shows recent treatment for neck and shoulder injuries.  A similar, undated report reflects that the Veteran injured his "neck and shoulder (L) while working on the civilian job."  

The Veteran was activated for active duty from April 2003 to July 2004.  An October 2003 clinical record from the 78th Medical Hospital shows complaints of recurring pain to the hands, neck, and back.  A November 2003 report reflects that the Veteran needed his profile updated due to shoulder pain and an inability to do push-ups.  A January 2004 MRI of the cervical spine revealed left C4 radiculopathy.  The Veteran was placed on physical profile at that time for a shoulder injury.  A Reserve Component Health Risk Assessment report of the same date shows that the Veteran had been placed on restricted activity.  A February 2004 letter from the staff physician with the 78th Medical Operation Squadron indicated that the Veteran was initially evaluated for left upper extremity weakness in October 2003 and that in January 2004, he was re-evaluated for on-going symptoms.  It was noted that he had nerve conduction abnormalities at that time.  

A February 2004 Line of Duty Determination report shows that the Veteran had pronounced left arm weakness and numbness.

A February 2004 private treatment report indicates a diagnosis of C7 radiculopathy, etiology undetermined.  

An April 2004 private report shows a long history of complaints of cervical pain.  The Veteran endorsed pain in the left upper extremity, as well as tingling and numbness in the hand/fingers of the left side.  The impression was "symptoms of a relatively new cervical radiculopathy, left-sided." 

A May 2004 physical profile report indicates left shoulder injury.  A June 2004 clinical record from the 78th Medical Hospital shows complaints of neck and left shoulder pain for the last year.  

A September 2004 report from the Robins Air Force Base clinic shows neck and left shoulder pain (x1 year), history of radiculopathy, and left arm/upper extremity weakness.  He was again placed on physical profile in November 2004 for shoulder pain.  

Private treatment reports from October 2004 to December 2004 show continued complaints/treatment for upper left extremity pain, neck pain, and cervical radiculopathy.  

An April 2005 VA treatment note shows complaints of neck and shoulder pain, more severe in the left.  The assessment was possible fibromyalgia.  

An August 2005 private EMG report shows a diagnosis of mild, chronic C5 radiculopathy on the right and left.  In a contemporaneous private treatment report from the Pain Institute of Georgia, the Veteran reported an initial injury to the back in-service (from which he recovered) and additional injury to the neck and shoulder in 1997 following a work-related incident.  

VA treatment records dated from April 2005 to April 2006 show continued complaints relating to his neck and upper left extremity.  

A December 2006 Informal Line of Duty Determination indicates that the Veteran was initially treated for C7 radiculopathy in February 2004 and that he was currently being evaluated by neurology and orthopedics for left arm weakness.  The radiculopathy was notated as "EPTS," or existing prior to service.  The recommended finding was "ILOD," or In the Line of Duty. 

A January 2006 MRI of the left upper extremity shows degenerative changes of the acromioclavicular joint.  An April 2006 private treatment report shows continued complaints of left arm numbness, tingling, and pain.  

A June 2007 Medical Board Report shows that the Board established the flowing diagnoses:  neck pain, shoulder pain, and low back pain.  The noted approximate date of origin for the neck and shoulder pain was September 2003.  It was noted that both conditions existed prior to service and that they were "permanently aggravated by service."  

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  If the Veteran has a condition that pre-existed service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.

As there is competent medical evidence that the Veteran has a current neck/cervical spine (i.e., cervical spine degenerative joint disease) and left upper extremity disorders (i.e., cervical spine radiculopathy), persistent symptoms associated with neck and left upper extremity problems, and an indication that such symptoms may be associated with the Veteran's second period of active service, the Board finds that a medical examination is necessary to make a decision on the claim. See Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include any additional VA, non-VA, or other medical treatment for left shoulder/arm and neck disorders.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. The RO/AMC must then afford the Veteran VA orthopedic and neurological examinations in order to determine the nature, onset date and etiology of any cervical spine and left upper extremity disorders, to include cervical DDD, cervical radiculopathy, and any AC/shoulder abnormalities diagnosed. 

The reviewer should offer an opinion as to the medical probability that any such cervical spine and/or left upper extremity disorders are related to active service, and in particular, whether such disorders were aggravated by the Veteran's second period of active service, from April 2003 to July 2004. 

In particular, the examiner(s) should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

(a) Identify any current neck/cervical spine disorders and any current left upper extremity (arm and shoulder) disorders.  This should include identification of disorders that are both neurological and orthopedic in nature.  

(b) On the basis of the clinical record, the service treatment records dated from April 2003 to July 2004, the 2006 Informal Line of Duty Report, and the known development characteristics of the diagnosed cervical spine and left upper extremity/shoulder disorders, if any, can it be concluded with clear and unmistakable certainty that any such currently diagnosed conditions preexisted the Veteran's entry second into active military service in April 2003? 

(c) If any current cervical spine disability and/or left upper extremity/arm disability clearly preexisted military service, can it be concluded with clear and unmistakable certainty that such pre- existing condition(s) did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease(s)?

(d) if the answers to the above questions are negative, the examiner should then opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current cervical spine and left upper extremity/arm disorders are causally related to either period of active duty service.  

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post- service medical records.

3. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and determine if the claims can be granted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


